 Case 21-10972-JNP            Doc 17 Filed 04/21/21 Entered 04/22/21 00:18:24                           Desc Imaged
                                   Certificate of Notice Page 1 of 3
Form 186 − ntc13plnprior

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 21−10972−JNP
                                         Chapter: 13
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Arthur Horowitz
   8136 Day Avenue
   Pennsauken, NJ 08110
Social Security No.:
   xxx−xx−5340
Employer's Tax I.D. No.:


           NOTICE OF MODIFICATION OF CHAPTER 13 PLAN PRIOR TO CONFIRMATION;
              FIXING TIMES TO REJECT PLAN, COMBINED WITH NOTICE THEREOF

A Plan was filed in this matter on and a confirmation hearing on such Plan has been scheduled for .

The debtor filed a Modified Plan on and a confirmation hearing on the Modified Plan is scheduled for . Accordingly,
notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing of the modified plan is fixed as the last day
       for filing a written rejection to the modified plan.
2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secured claim, such holder's acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holder's acceptance or rejection of the Plan within the time fixed.
3.     The filing of a Modified Plan does not automatically adjourn the existing Confirmation hearing.
       Unless the Confirmation hearing is adjourned by the Trustee or the Court, the Court will hear
       arguments in support of the original plan on the scheduled Confirmation date, consider the
       reasons for filing the modified plan, and either adjourn the hearing date, confirm the plan, dismiss
       or convert the case, or take any other action on the original plan deemed appropriate.

       A full copy of the modified Plan will follow this notice.




Dated: April 19, 2021
JAN: jpl

                                                                    Jeanne Naughton
                                                                    Clerk
      Case 21-10972-JNP                     Doc 17 Filed 04/21/21 Entered 04/22/21 00:18:24                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 3
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 21-10972-JNP
Arthur Horowitz                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 19, 2021                                               Form ID: 186                                                              Total Noticed: 25
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 21, 2021:
Recip ID                   Recipient Name and Address
db                     +   Arthur Horowitz, 8136 Day Avenue, Pennsauken, NJ 08110-2418
519107377             #+   Complete Business Solutions Group, Inc., 20 N. 3rd Street, Philadelphia, PA 19106-2118
519107378              +   Fernando Periquito, PO Box 285, Franklinville, NJ 08322-0285
519107383              +   Leonard L Grasso, Jr., PO Box 285, Franklinville, NJ 08322-0285
519107384              +   LoanCare LLC, Attn: Consumer Solutions Dept, Po Box 8068, Virginia Beach, VA 23450-8068
519116994              +   LoanCare, LLC, 130 Clinton Road, Suite 202, Fairfield NJ 07004-2927
519107385              +   Midland Credit Management, Inc., PO Box 2037, Warren, MI 48090-2037
519107386                  New Jersey Tax Revenue, PO Box 111, Trenton, NJ 08645-0111

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Apr 19 2021 20:48:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Apr 19 2021 20:48:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
519107376              + Email/Text: bankruptcy@cavps.com
                                                                                        Apr 19 2021 20:48:00      Cavalry SPV I, LLC., 500 Summit Lake Drive,
                                                                                                                  Suite 400, Valhalla, NY 10595-2321
519107379              + Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Apr 19 2021 20:48:00      First Financial Investment Fund Holdings,
                                                                                                                  Jefferson Capital Systems, LLC Assignee, PO Box
                                                                                                                  7999, Saint Cloud, MN 56302-7999
519107381              + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Apr 19 2021 20:47:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
519166465                  Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Apr 19 2021 20:48:00      Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                                  Saint Cloud Mn 56302-9617
519107382                  Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                        Apr 19 2021 20:48:00      Jefferson Capital Systems, LLC, Attn: Bankruptcy,
                                                                                                                  16 Mcleland Road, Saint Cloud, MN 56303
519139795              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                        Apr 19 2021 20:48:00      Midland Funding LLC, PO Box 2011, Warren, MI
                                                                                                                  48090-2011
519107388              + Email/Text: bnc-quantum@quantum3group.com
                                                                                        Apr 19 2021 20:48:00      Quantum3 Group LLC as agent for, Comenity
                                                                                                                  Bank, PO Box 788, Kirkland, WA 98083-0788
519107387              + Email/Text: bnc-quantum@quantum3group.com
                                                                                        Apr 19 2021 20:48:00      Quantum3 Group LLC as agent for, Genesis FS
                                                                                                                  Card Services Inc., PO Box 788, Kirkland, WA
                                                                                                                  98083-0788
519123418                  Email/Text: bnc-quantum@quantum3group.com
                                                                                        Apr 19 2021 20:48:00      Quantum3 Group LLC as agent for, CKS Prime
                                                                                                                  Investments LLC, PO Box 788, Kirkland, WA
                                                                                                                  98083-0788
519110523                  Email/Text: bnc-quantum@quantum3group.com
       Case 21-10972-JNP                   Doc 17 Filed 04/21/21 Entered 04/22/21 00:18:24                                       Desc Imaged
                                                Certificate of Notice Page 3 of 3
District/off: 0312-1                                               User: admin                                                            Page 2 of 2
Date Rcvd: Apr 19, 2021                                            Form ID: 186                                                         Total Noticed: 25
                                                                                   Apr 19 2021 20:48:00     Quantum3 Group LLC as agent for, MOMA Trust
                                                                                                            LLC, PO Box 788, Kirkland, WA 98083-0788
519108419               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Apr 19 2021 22:12:40     Synchrony Bank, c/o of PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
519140314               + Email/Text: JWAGNER@TBFGROUP.COM
                                                                                   Apr 19 2021 20:47:00     TBF Financial, LLC, 740 Waukegan Rd., Suite
                                                                                                            404, Deerfield, IL 60015-5505
519107389               + Email/Text: JWAGNER@TBFGROUP.COM
                                                                                   Apr 19 2021 20:47:00     Tbf Financial Llc, Attn: Bankruptcy Department,
                                                                                                            740 Waukegan Road, Suite 404, Deerfield, IL
                                                                                                            60015-5505
519157123               + Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Apr 19 2021 22:14:48     Verizon, by American InfoSource as agent, 4515
                                                                                                            N Santa Fe Ave, Oklahoma City, OK 73118-7901
519107390               + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                   Apr 19 2021 20:47:00     Verizon, Verizon Wireless Bk Admin, 500
                                                                                                            Technology Dr Ste 550, Weldon Springs, MO
                                                                                                            63304-2225

TOTAL: 17


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
519107380                        Ford Motor Credit, P.O. Box 62180
519168161                        LoanCare, LLC, 3637 Sentara Way Virginia Beach, VA 2345
519168162                        LoanCare, LLC, 3637 Sentara Way Virginia Beach, VA 2345
cr                 *+            LoanCare, LLC, 130 Clinton Road, Suite 202, Fairfield, NJ 07004-2927

TOTAL: 3 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 21, 2021                                         Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 19, 2021 at the address(es) listed below:
Name                               Email Address
Brad J. Sadek
                                   on behalf of Debtor Arthur Horowitz bradsadek@gmail.com bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

Harold N. Kaplan
                                   on behalf of Creditor LoanCare LLC hkaplan@rasnj.com, informationathnk@aol.com

Isabel C. Balboa
                                   ecfmail@standingtrustee.com summarymail@standingtrustee.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 4
